04/13/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 06-0422


                                      PR 06-0422



IN THE MAIlER OF THE PETITION OF
                                                                      ORDER
STEPHEN H. OVERSTREET



      Stephen H. Overstreet has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of applying for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3,Rules ofAdmission. Overstreet passed the MPRE in 1993 when seeking admission
to the practice of law in the State of Missouri, where Overstreet was admitted. Overstreet
was also admitted to the Bars of Washington and Illinois. According to the petition,
Overstreet has actively practiced law for 28 years "without any ethical or disciplinary
issues in any jurisdiction where he has been licensed or admitted pro hac vice.- Good
cause appearing,
      IT IS HEREBY ORDERED that the petition of Stephen H. Overstreet to waive the
three-year test requirement for the MPRE for purposes of a current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
                  .S 'day of April, 2021.
       DATED thisl,



                                                 1/
                                                 ‘
                       Ilbotiol"
                                                    Chief Justice

            PR 1 3 2021
         dowen Greenwood
      - ierk of Suprerne Cour.
      .
          State of Montana